Case 1:20-cv-03677-LGS-KHP Document 275 Filed 04/12/21 Page 1 of 5
Case 1:20-cv-03677-LGS-KHP Document 275 Filed 04/12/21 Page 2 of 5
Case 1:20-cv-03677-LGS-KHP Document 275 Filed 04/12/21 Page 3 of 5
Case 1:20-cv-03677-LGS-KHP Document 275 Filed 04/12/21 Page 4 of 5
    Case 1:20-cv-03677-LGS-KHP Document 275 Filed 04/12/21 Page 5 of 5
Honorable Katharine H. Parker                                    Page 5 of 5


Plaintiffs out of search term negotiations (ECF No. 243) demonstrate a troubling pattern, which
arguably violates Rule 3.4 of the NY Rules of Professional Conduct’s prohibition of evidence
suppression. See also Your Honor’s Individual Rules II.c (urging that the parties be mindful of
Rules 1 and 26(b)(1) in their discovery conduct). While Plaintiffs do not intend to further delay
discovery with sanctions practice at this juncture, we are bringing Noom’s conduct to the Court’s
attention in the hopes of putting an end to defense counsel’s obstructive discovery tactics. As the
Second Circuit has explained, “[t]he extremely broad discovery permitted by the Federal Rules
depends on the parties’ voluntary participation. The system functions because, in the vast majority
of cases, we can rely on each side to . . . disclose relevant information when asked (and sometimes
even before then) without being forced to proceed at the point of a court order.” Klipsch Grp., Inc.
v. ePRO E-Commerce Ltd., 880 F.3d 620, 631 (2d Cir. 2018).
                                         *       *       *
Therefore, in accord with the Rules, settled case law, and Your Honor’s orders in this litigation,
Plaintiffs respectfully request that Your Honor order Noom to promptly cure all deficiencies and
locate, review, and produce the documents identified in Sections I–III above.
Thank you for the Court’s consideration.

                                                     Respectfully submitted,
                                                      /s/ J. Burkett McInturff
                                                        J. Burkett McInturff
                                                     Counsel for Plaintiffs
                                                     and the Proposed Class
cc:    All counsel of record (via ECF)




18 Half Mile Road, Armonk, NY 10504 | +1 910 476 7253 | jbm@wittelslaw.com | www.wittelslaw.com
